ON MOTION FOR REHEARING/REQUEST FOR CERTIFICATION

PER CURIAM.
We grant rehearing for the sole purpose of certifying the following question to the supreme court as being one of great public importance:
IN LIGHT OF THE COURT’S RECOGNITION IN HARRIS v. STATE [645 So.2d 386] (FLA.1994), THAT SENTENCING IS NOT A GAME IN WHICH ONE WRONG MOVE BY THE JUDGE MEANS IMMUNITY FOR THE PRISONER, IS IT STILL PER SE REVERSIBLE ERROR WHERE A TRIAL COURT ORALLY PRONOUNCES DEPARTURE REASONS AT SENTENCING BUT DOES NOT REDUCE THEM *236TO WRITING UNTIL FIVE BUSINESS DAYS LATER.
HARRIS, C.J., and GOSHORN and THOMPSON, JJ., concur.